Title: To Thomas Jefferson from William Short, 23 June 1793
From: Short, William
To: Jefferson, Thomas



Dear Sir
Aranjuez June 23 1793

The last private letter which I have had the happiness of recieving from you was of the 3d. of Jany. with a postscript of the 15th. I answered it on the 5th. of April (having previously acknowleged its reciept  in my two letters of the 2d. of April) so minutely and went into such lengthy details and in so long, prolix and tedious a letter, that I have not had courage to take up my pen on the same subject since that time, although it was my intention. I know not whether I should have prevailed on myself to do it even now if it were not for the uncertainty of letter conveyance by sea in these times—and if I had not experienced the danger of depending on single conveyances at all times.
Being deterred from copying my letter of April the 5th. by its length I will comprize its substance as to the delay of the payments to France in as small a compass as possible to save trouble both to you and myself.
At the end of the year 91. when the loan was agreed for at Amsterdam, there was not only no cash on hand applicable to France, but there was a deficit of about 300,000 florins to make up the 2½ millions which the Sec. of the treasury had directed to be held appropriated to his draughts, by his letter of May 24. 91. This was of course to be taken from the first money which came in. On the 1st. of Febry. 92. there became due 330,000 florins for interest and premium on preceding loans—and on the 1st. of March 125,000 for interest. To face these demands the sums arising on the loan were first to be applied before any part could be disponible towards the French payments. The loan commenced the 1st. of Jany.—was for three million of florins, and to be paid at the rate of 500,000 florins a month for six months—that is to say the undertakers were not obliged to pay sooner though they had a right to do it if they should find it to their interest. It was probable they would pay somewhat more than the 500,000 florins a month, but we had no right to count on it. Had the Secretary therefore drawn for the money which he had appropriated to his draughts, the bankers would have been obliged to have advanced a part of the sum necessary on the 1st. of Febry.
Under this view of the subject I could have no difficulty when I left Amsterdam in the beginning of Jany. to direct them to make no further payments to France until further orders. It then appeared there could be no money disponible until towards the end of Febry. about which time the undertakers would make their payments for that month—and even then the sum could be but small. Before the expiration of that time I recieved intelligence of the President having named another person to reside in Paris—and as he was in London I expected daily his arrival there.
Previous to making any further payment to France it was necessary or at least highly proper to settle the rate of depreciation—a former letter from the Sec. of the treasury had authorized me to do this—but after knowing that the President had placed his confidence in another it would have been a piece of indelicacy which I hope would not be  expected from me, to have hastened to have taken this on myself by taking advantage of my being on the spot. Besides in the President’s instructions to the Sec. of the treasury of which he sent me a copy, he is directed to employ the Minister for the time being at Paris for arrangements with respect to the French debt—and the settling of the depreciation I considered as a very delicate arrangement.
Thus you will see that before there was any cash at my disposition to be applied to the French payment I was placed in a situation which forbad my making payments even if there had been cash; and thus far at least I hope I shall be exempted from blame as to any delay.
Besides this you will be so good as to observe another circumstance which existed at the time of my leaving Amsterdam in Jany. and which would have induced me also to have delayed the immediate application to the French payment of the sums coming in gradually on the loan—and that was that the minister of marine had made a report to the national assembly in favor of applying the American debt to the purchase of succours for their islands. This appeared so advantageous for the U.S. that I was disposed to contribute all I could to it—and as it was expected that the assembly would soon approve the report, it became advisable to hold back such small sums as might be disponible when the assembly should have passed the decree—as the payment once made would be less likely to be applied in the U.S.—and the suspending the payments for that reason, M. Morris informed me was the wish of the Minister of Marine.
Contrary to expectation this decree was postponed being passed from day to day—and before it was passed I recieved from Mr. Morris who was in London, an account of the President having nominated him for Paris. As yet there was no money disponible—but if there had been I certainly should have left the mode of applying the cash to the succours of S. Domingo, to Mr. Morris now become the agent of the U.S. since before his becoming so, or being any way employed by them (at least as far as I knew) he had been active in concerting the measure with the minister of marine. I say I should have left it to him unless some circumstance should render the delay prejudicial.
His arrival in Paris as you know was postponed for a long time after his nomination. In the mean time the decree was passed—and the minister of marine pressing me to concert with him the means of execution, observing it would not admit of delay, I consented to go so far as to engage that the sum of 800,000 dollars should be at the disposition of France in the treasury of the U.S. in America, leaving the number of livres for which they should have credit as the value of these dollars (or in other words the depreciation) to be settled between the two governments. I immediately gave notice thereof to the Sec. of the treasury that  he might draw therefore on the bankers in Amsterdam, intending that that amount in proportion as it came in from the loan then on foot should be held appropriated to that purpose. A day or two after I had another meeting with the minister of marine to settle the business finally when some doubts being suggested to him by one of his clerks as to the extent of the decree, and some difficulties having arisen between him and the commissaries of the treasury, he chose to suspend the business until he could obtain from the assembly an explanatory decree. This he expected and indeed was sure would take place in a few days. I was then sure also that M. Morris would arrive in a few days, and proposed to him that the business should be settled between them two, as that could be the cause of no delay, to which he consented and thus we parted. I immediately gave the Sec. of the treasury notice of this suspension—and on Mr. Morris’s arrival at Paris I gave immediate notice thereof also to the Minister of marine—and from that time naturally considered the business as no longer in my hands, being then on my departure for the Hague.
Before I set out I recieved a letter from the Sec. of the Treasury which shewed he had occasion for a greater sum for domestic purposes, and desiring me accordingly to open a loan for that purpose. I communicated This to Mr. Morris and it was agreed between us that it would be proper to hold the loan already made, appropriated to that purpose (not knowing then how soon another might be obtained) and in case the minister of marine should apply to him for the execution of my promise, that he should be told the long delay he had made use of had rendered it necessary for the money to be otherwise applied.
I mentioned that of the cash in the hands of the bankers, 2½ million of florins were kept appropriated to the Secr’ys. draughts in consequence of his orders given before the opening of the loan in Jany. 92.—this appropriation was out of the six millions loaned in Septr. 91. On the 30th. of Nov. 91. he wrote me that he should draw for no more than the million he had already announced to have drawn for—this left 1½ million more disponible—one of the copies of this letter has never yet come to my hands—the other went to the Hague and was detained as I informed you in Mr. Dumas’s hands until my arrival there in June 92.—and of course was of no avail as I had in the mean time recieved his directions to open another loan for domestic purposes.
A few days before I left Paris I learned from the commissioners that they had succeeded in opening a second loan at 4 per ct. for 3 millions of florins. This again left the cash in hand free to be applied to France, as the loan just opened and which would be coming in gradually might answer the draughts of the Sec. of the Treasury.
Thus matters stood when I left Paris on the 2d. of June. Mr. Morris  and myself both considered at that time, all arrangements with France with respect to the debt as being his appanage: And the being relieved from that delicate part of the money arrangement, I considered some consolation for the manner in which I had been kept in Paris for so long and painful a period of uncertainty, hope, and finally mortification. I mentioned to him the delay which had already taken place as to the settlement of the depreciation and pressed him to take up that business immediately, which he seemed fully determined to do, mentioning two causes which might occasion a short delay, namely his having not yet been presented to the King, and a paragraph in a letter from you, which seemed to indicate that the depreciation was to be thrown on France, and of which he hoped soon to have a further explanation.
In whatever manner the cash on hand was applied towards the French debt, whether by bills of exchange as before, to the national treasury, or by the way of succours to the French islands—a previous arrangement became necessary in order to settle the depreciation, or rate at which the florins or dollars should be credited in livres, and as this arrangement was considered by me as belonging to M. Morris, no payment of course could be ordered by me until I recieved from him the account of his having done this. All I could do was to press him to lose no time—and this I did both before and after my departure from Paris, as much and with as much importunity as it was possible to do. In this manner we separated as I have frequently informed the Sec. of the treasury and particularly in my letter to him of June 28. and Aug. 6. 92. and of which letters he acknowleged the receipt before he gave the information to Congress which you mention, of Mr. Morris’s having nothing to do with these payments, and throwing all the blame of the delay on me. (I wish if practicable you would be so good as to take the trouble of reading my letters to him written during the year 1792.)
It was not until Aug. 17th. (after I had been informed of the King’s suspension) that I recieved the letter of the Sec. of the Treasury informing me it was the President’s intention that the payments to France were to remain as before in my hands. Until then every circumstance both of reason and propriety implied its belonging in part at least to Mr. Morris—and the Prests. original instructions with respect to employing me to make loans—and the Minister of the U.S. at Paris for the time being with respect to all arrangements as to this debt, were express on this subject. After recieving the Secy.’s letter it was impossible as you will see to have done any thing (the government being changed) however I might have been disposed to have done it. Yet it would have been impossible not to have considered it somewhat cruel that a mark of confidence of that kind, in appearance so much more flattering for me than  for Mr. Morris should have produced for me the ungrateful favor of being employed only in the most odious and delicate parts of a business, while another was placed in the more lucrative and honorable post of Min. Plenipotentiary—this dangerous business being subtracted from the charge of the Paris mission (to which it was originally destined) as soon as it was Mr. Morris who was to fill it.
At length M. Morris made an arrangement with the commissaries of the treasury, and in consequence thereof directed me to order the bankers to pay to the French agents 1,625,000 florins. It was not said whether he had settled the depreciation—but as I considered that affair belonging to him, I should have had the money immediately paid had it not been for the then existing circumstances, namely the Kings suspension—the entry of the Duke of Brunswic in France, and every human probability of his getting to Paris, or at least of the then existing government being overturned. Prudence as I thought exacted of me to require a saving clause in the reciept to be given by the bankers of France at Amsterdam—they took time to consider of it and at length refused to give it. Finding Mr. Morris in favor of the payment being made as the contract had been entered into prior to the suspension—and averse that so large sums, as had then come in from the loans, should remain on hand at a dead interest, I yielded my opinion and directed the payment to be made without the clause in the receipt. This was done on the 4th. of Sept.—the delay was therefore from the 17th. of Aug. to that date; and this delay the only one which can in any manner be attributed to me, I think the critical and embarassing situation in which I was placed, will justify. I then thought and still think that neither I or any other agent of our government, directed to pay to the King had a right to pay to the then ministry until directed to do so by our government; and I was happy to find by the letters of the Sec. of the treasury written as soon as he had received news of the revolution of the 10th. of Aug. that both the Prest. and himself desired that there might be a suspension of further payments—and this before he had recieved information of my having done so. This I think may be considered as a full approbation of the delay my scruples had occasioned from Aug. 17. to Sep. 4.
My letters to the Sec. of the treasury above alluded to will shew what was the conduct of Mr. Morris in this affair, who after these difficulties arose, wrote me I think in Sept. that on looking over his papers he had found that this business was committed wholly and of course exclusively to me, and that therefore he was determined to meddle no further with it—notwithstanding by the steps he had taken he had put the business as it were out of my reach at least as to the 1,625,000 florins—conducting himself with that kind of prudence which might enable him  to claim credit for whatever might turn out well, and avoid being considered the author, by people in general of what might have a different issue.
Thus I have given a full state of what passed, and on that simple state leave you to judge how far it was candid to throw on me a blame where my repeated letters then in the hands of the Sec. of the treasury, had shewn him, and might have shewn the public that the business was considered both by Mr. Morris and myself as having passed into his hands. I will add nothing more to this long letter than to assure you of the sentiments with which I shall ever remain my dear Sir, your unalterable friend & servant

W. Short

